DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 01/26/2022 has been entered. Claims 1-5 are now pending and examined on their merits below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitai (US 4,117,205 A) in view of Jergl et al. (US 4,613,550 A).
Regarding claim 1, Kitai teaches a lead-acid battery (lead-acid type electric storage battery 10, Kitai C2L51-52) comprising: 
a container (battery casing 12, Kitai Fig. 1 and C2L54) having an opening on one side in a first direction (upwards in Kitai Fig. 1, opening casing 12 meeting closure 14) and formed with a housing chamber communicating with the opening (closure with venting means communicates with internal cells of casing, Kitai C2L8-16); 
a positive electrode and a negative electrode housed in the housing chamber of the container (cells contained within casing 12 includes battery elements such as positive and negative plates, Kitai C2L57-59); and 
a lid disposed so as to close the opening of the container (closure 16 comprising battery cover 16 and venting means 20, Kitai C2L61-64 and Figs. 1-2) and has a discharge port formed on an outer surface of the lid (gas filter 46 within filter gas filter chamber 40 of gas venting means for gases from cells to be vented out of the storage battery; Kitai abstract, C2L66-C3L1, C3L32, C3L60-54 and Fig. 2), wherein 
a communication chamber (gas cooling chamber 22 with chamber portions 26 communicating with one another, Kitai C3L9-15 and Fig. 2 – see annotation below) and an external flow passage forming part (walls 42 and 24 surrounding gas filter chamber 40, Kitai C3L32-37 and Fig. 2 – see annotation below are formed inside the lid (attached and communicating within battery cover 16, Kitai Figs. 1-2), the communication chamber is surrounded by 
a partition wall between the housing chamber and the communication chamber (sloped bottom 32 of chamber portions 26 connected to housing chamber within battery casing 12, Kitai C3L16-21 and Fig. 2 – see annotation below)
a facing wall that faces the partition wall in the first direction (top portion of chamber wall 24, Kitai Fig. 2 – see annotation below), and 
an exhaust sidewall that connects the partition wall and the facing wall (side portions of chamber wall 24 which connect top portion of 24 to bottom 32, Kitai Fig. 2 – see annotation below), 
the external flow passage forming part is adjacent to the communication chamber through the exhaust sidewall (wall 42 adjacent to 26 through side of 24, shown at right of Kitai Fig. 2 – see annotation below) and forms an external flow passage (gas filter chamber 40, Kitai C3L32-40 and Figs. 1-2 – annotation of Fig. 2 below) that communicates with the discharge port of the lid (at bottom of filter 46, gas discharged from filter chamber 40 through filter to exterior of battery; Kitai C3L46-54 and C4L44-46 and Figs. 1-2 – see annotated Fig. 2 below), 
a communication hole communicating with the housing chamber is formed in the partition wall (ports 34 and 36 in bottom of 32 connecting 26 to 12, Kitai C3L16-21 and Fig. 2 – see annotation below), 
a vent hole communicating with the external flow passage is formed in the exhaust sidewall (opening 44 in right sidewall of 24, Kitai Fig. 2 – annotated below), 
the communication chamber is provided with an internal flow passage forming part (walls 50 of labyrinth chamber 48, Kitai C3L57-60 and Fig. 2) forming an internal flow passage (from labyrinth 48 through openings 54a-54b to/inclusive of rightmost portion of chamber portions 26 as shown in Kitai Fig. 2 annotation below; see also Kitai C3L60-68), 
the internal flow passage communicating with the vent hole (labyrinth chamber 48 connects through openings 54a-54b to chamber portion 26 at right of Kitai Fig. 2 and then to vent hole 44 – see annotation of Kitai Fig. 2 below) and located on the other side in the first direction than the vent hole (chamber 48 and portion of chamber 26 is lower in first/up-down direction than vent hole 44 – see annotated Kitai Fig. 2 below), and 
the communication chamber (see annotated Kitai Fig. 2 below for the following features) comprises 
an exhaust hole (port 52 with opening 52a, Kitai Fig. 2) and 
a communicationPage 2 of 9Application No.: 16/954385Reply to Office action of: August 26, 2021 tubular part (side walls of conical port 52, Kitai Fig. 2) extending upward (52 upward from 16, Kitai Fig. 2) and surrounding the exhaust hole when viewed in the first direction (hollow hole of port 52 is internal to side walls of 52, Kitai Fig. 2), 
the communication chamber comprises an exhaust tubular wall protruding downward from an upper lid body of the lid (side portions of chamber wall 50 protrude downward from top surface at arrow 48 of Kitai Fig. 2; wall 50 is part of upper lid body 16 – see annotation below), 
the exhaust tubular wall surrounding the exhaust hole and the communication tubular part when viewed in the first direction (50 surrounds 52 and its internal conical portion, see Kitai Figs. 1-2 and annotation below), 
an outer surface of the exhaust tubular wall and an inner surface of the exhaust sidewall form the internal flow passage (flow passage includes rightmost portion of chamber 26 in addition to labyrinth 48, thus is between exhaust tubular wall 50 and exhaust sidewall 24 at right – see annotation below of Kitai Fig. 2). 

    PNG
    media_image1.png
    563
    728
    media_image1.png
    Greyscale



Kitai fails to teach that at least a part of the outer surface of the exhaust tubular wall and at least a part of the inner surface of the exhaust sidewall have an uneven part.
Jergl, which is analogous in the art of venting system for lead-acid batteries (Jergl C1L5-7), teaches that providing ridges within a trapping chamber near a drain/vent aperture to aid in drawing electrolyte via capillary action to drain liquid electrolyte back into the battery cells while still venting gas therefrom (Jergl C9L55-65, C11L34-40 and Fig. 4). Jergl teaches in C11L28-40 and in the Abstract that the purpose of the invention is to exhaust gases from the lead-acid battery while trapping and draining liquid electrolyte back into the cells. Jergl teaches that such venting is important to prevent explosion (Jergl C1L22-30) but also must allow for return of liquid electrolyte to the cells and prevent the escape of electrolyte so that such does not have to be replenished (Jergl C1L36-44; see also Jergl C2L40-49). Kitai solves a similar problem of separating and venting gases from within the battery while ensuring the drainage return of liquid electrolyte to the cells (Kitai C1L57-64 and C4L42-62).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify at least a part of the outer surface of the exhaust tubular wall and at least a part of the inner surface of the exhaust sidewall within the Kitai battery cover venting system to have ridges (i.e., uneven parts) as taught within the Jergl battery cover venting system with the motivation of achieving the beneficial capillary action in desired locations to aid in the separation and drainage return of liquid electrolyte as taught by Jergl. 

Thus, all instant claim 1 limitations are rendered obvious over Kitai as modified by Jergl.

Regarding claim 2, modified Kitai teaches the limitations of claim 1 above and teaches the internal flow passage forming part includes a flow passage wall (exhaust tubular wall 50 and exhaust side wall 24 at right in Kitai Fig. 2 as annotated above – these walls are synonymous to “flow passage wall” per instant Specification [0040]) disposed at a position separated from the partition wall (50 and 24 are vertically extending while partition wall 32 runs along the bottom and are thus structural pieces occupying separate spaces, Kitai Fig. 2), at least a part of a surface of the flow passage wall has the uneven part (ridges for capillary action of liquid electrolyte, on parts of walls 50 and 24 of Kitai as modified by Jergl in regards to claim 1 above), and a surface of the partition wall is substantially flat (surface of partition wall/bottom 32 is flat/smooth as shown in Kitai Fig. 2 in order to drain condensed droplets into ports 34/36 per Kitai C3L40-45 and C4L30-36).

Regarding claim 3, modified Kitai teaches the limitations of claim 1 above and teaches the outer surface of the exhaust tubular wall is arranged in a direction parallel to the inner surface of the exhaust sidewall (rightmost portions of walls 50 and 24 are parallel, both extending vertically in the first direction; Kitai Fig. 2 – annotated above).

Regarding claim 4, modified Kitai teaches the limitations of claim 1 above and teaches the uneven part comprises a plurality of valleys and a plurality of peaks (uneven parts on wall surfaces within modified Kitai have the structure of “ridges” as taught by Jergl – “ridges” necessarily have a texture including both peaks and valleys; see also Jergl Fig. 4).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitai and Jergl as applied to claim 4 above, and further in view of Poe (US 4,486,516 A, family member of EP-0107469-A3 as cited in the previous Office action and IDS).
Regarding claim 5, modified Kitai teaches the limitations of claim 4 above but fails to teach that the outer surface of the exhaust tubular wall comprises four surfaces, the inner surface of the exhaust sidewall comprises four surfaces, three of the four surfaces of the outer surface of the exhaust tubular wall have the plurality of valleys and the plurality of peaks, and three of the four surfaces of the inner surface of the exhaust sidewall have thePage 3 of 9Application No.: 16/954385 Reply to Office action of: August 26, 2021plurality of valleys and the plurality of peaks.
Poe, which is analogous in the art of systems for venting gases while return-draining liquid electrolyte within lead-acid batteries (Poe abstract and C1L12-18), teaches various baffle shapes (H-shape and V-shape, Poe Figs. 10 and 14 and C6L10-15, C6L60-C7L5) serving to divert upward splashing of electrolyte and to allow for back flow of electrolyte toward drainage slots. Surrounding these baffles are venting chamber partitions 46 and 52 (Poe C5L50-53, Figs. 2 and 10) defining sump 44 (Poe C5L62-64, Figs. 2 and 12), all serving to direct electrolyte reflux and drainage back into the battery cell (Poe abstract). Poe C2L39-51 teaches the proximity of the sump and its partitions to the venting/drainage aperture to allow the venting of gases. Thus, the sump exterior walls serve a similar function to the exhaust sidewalls of Kitai while the partitions serve a similar function to the exhaust tubular walls of Kitai.
Since Poe (Figs. 2-3, 10, 12, 15) show sump sidewalls with rectangular-like tubular structures and partitions having at least four surfaces therein (see annotations below of Poe Figs. 10 and 15), it is known in the art that various shapes can be utilized for the exhaust tubular wall and exhaust sidewall within venting systems such as that of Kitai. 

    PNG
    media_image2.png
    594
    835
    media_image2.png
    Greyscale

Additionally, the change in form or shape, without any new or unexpected results, is an obvious engineering design (MPEP 2144.04 IV B). Thus, a skilled artisan would have found it obvious, from the teaching of Poe, to use structures having four surfaces for both the exhaust tubular portion and exhaust sidewalls – instead of the cylindrical wall structures of Kitai – to meet design requirements and still expectedly achieve a functional lead-acid battery venting system.

Furthermore, since Jergl teaches that providing ridges within a trapping chamber near a drain/vent aperture to aid in drawing electrolyte via capillary action to drain liquid electrolyte back into the battery cells while still venting gas therefrom (Jergl C9L55-65, C11L34-40 and Fig. 4) and teaches that the purpose of the invention is to exhaust gases from the lead-acid battery while trapping and draining liquid electrolyte back into the cells (Jergl C11L28-40 and Abstract) to prevent explosion (Jergl C1L22-30), a person having ordinary skill in the art would have found it obvious to includes the ridges (i.e., uneven parts with peaks and valleys) on multiple surfaces of the exhaust tubular walls and sidewalls of these four-surface structures within modified Kitai in order to achieve capillary force acting on electrolyte in various locations as desired to meet design requirements.
Per MPEP 2144.04 VI B-C, the duplication of parts is obvious when expected results are achieved, and the rearrangement of parts is a matter of design choice. Thus, duplicating and rearranging the surfaces having valleys and peaks as needed to tailor the capillary action for electrolyte drainage within the venting system would have been obvious to a skilled artisan.

Thereby, all limitations of instant claim 5 are rendered obvious over Kitai, Jergl, and Poe.


Response to Arguments
Applicant’s arguments with respect to claim(s) 01/26/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the same manner of the prior rejection of record for any teaching or matter specifically challenged in the argument.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2010/0178552 A1) teaches a venting structure in Fig. 4 within a battery case cover similar in a cross-sectional view to that shown in instant Fig. 7 and teaches that such is conventional within the art (Kim [0007-0008, 0016-0019]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728